Exhibit 10.12(a)
AMENDED AND RESTATED TERM LOAN NOTE

     
$30,000,000.00
  December 30, 2008
New York, New York

     FOR VALUE RECEIVED, Delek Finance, Inc. (hereinafter the “Borrower”) HEREBY
PROMISE TO PAY to the order of ISRAEL DISCOUNT BANK OF NEW YORK, its successors
and assigns (hereinafter the “Bank”), the principal amount of THIRTY MILLION
DOLLARS ($30,000,000.00), in lawful money of the United States (the “Loan”), or
if less, the unpaid principal balance of the Loan as follows:
     (a) Eight (8) equal installments of One Million Two Hundred and Fifty
Thousand Dollars ($1,250,000.00), with the first such installment due and
payable on March 31, 2010, with each subsequent installment due and payable
every three (3) months thereafter; and
     (b) the remaining principal balance of the Loan on the Maturity Date, which
is the final and absolute due date of the Loan.
     1. Interest Rate and Payments. The Borrower shall also pay Bank interest on
the outstanding principal balance of the Loan quarterly, commencing on March 31,
2009, and continuing every three (3) months thereafter and on the Maturity Date.
The Loan shall bear interest on the unpaid principal amount thereof for each
Interest Period (as defined below) applicable thereto at a rate per annum equal
to the higher of (i) five percent (5.00%) or (ii) LIBOR (as defined below)
determined for each such Interest Period therefore in accordance with the terms
of this Note plus a margin of 350 basis points (the “Interest Rate”). Any
interest not paid when due hereunder shall be added to the principal amount of
this Note and shall bear interest from its due date at the applicable interest
rate specified above. Interest shall be calculated on the basis of a 360-day
year and actual number of days elapsed. In no event shall the interest rate
exceed the maximum rate permitted by applicable law. Any change in the Interest
Rate shall be effective as of the first day of each Interest Period.
     2. Default Rate. At the option of the Lender, upon the occurrence of and
during the continuance of any Event of Default, and in any event if any
installment of principal or interest or any fee or cost or other amount payable
under this Note, or any other Loan Document, is not paid when due, the
Obligations shall thereafter bear interest at a fluctuating interest rate per
annum at all times equal to the rate otherwise applicable thereto plus five (5%)
percent per annum (the “Default Interest Rate”), to the fullest extent permitted
by applicable law. Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be compounded monthly, on the last day of
each calendar month, to the fullest extent permitted by applicable law.
     3. Actions by Bank. The Bank may act without liability upon the basis of
telephonic notice believed by the Bank in good faith to be from a responsible
officer of the Borrower. Borrower shall immediately confirm to the Bank, in
writing, each telephonic notice.

 



--------------------------------------------------------------------------------



 



Borrower hereby expressly authorizes the Bank to record on its records the
Interest Period and Interest Rate. In the event of any discrepancy between any
such notation by the Bank and any records of the Borrower, the records of the
Bank shall be controlling and conclusive. The Bank’s failure to make any
notation to its records shall not limit or otherwise affect the obligations of
the undersigned to repay the Loan, in accordance with the terms hereof.
     4. Manner and Application of Payments. All payments due hereunder shall be
paid in lawful money of the United States of America which shall be legal tender
in payment of all debts and due, public and private, in immediately available
funds, without offset, deduction or recoupment. Any payment by check or draft
shall be subject to the condition that any receipt issued therefore shall be
ineffective unless the amount due is actually received by the Bank. Each payment
shall be applied first to the payment of any and all costs, fees and expenses
incurred by or payable to the Bank in connection with the collection or
enforcement of this Note, second to the payment of all unpaid late charges (if
any), third to the payment of all accrued and unpaid interest hereunder and
fourth, to the payment of the unpaid principal balance of this Note, or in any
other manner which the Bank may, in its sole discretion, elect from time to
time, but only to the extent to Bank is entitled to such payment under the term
of the Loan Documents.
     5. Security. As security for this Note and all other Obligations (as
defined below) of Borrower to the Bank, Borrower and any Obligor of this Note
hereby give(s) the Bank a continuing lien and/or right of set-off upon any and
all deposit balances now or hereafter maintained with the Bank, any and all
securities and other property of Borrower and any Obligor and the proceeds
thereof now or hereafter coming into the possession or control of the Bank,
hereby authorizing the Bank, at any time upon an Event of Default, without prior
notice, to appropriate and apply such deposits or the proceeds of the sale of
such securities or other property to any such Obligations, although contingent
and although unmatured, it being understood that the Bank shall be under no
obligation to effect any such appropriation and application.
     6. Defined Terms. As used herein the following terms shall have the
following meanings:
          The term “Business Day” shall mean any day other than a Saturday,
Sunday, or other day on which commercial banks in New York are authorized or
required to close under the laws of the State of New York.
          The term “Event of Default” shall mean any of the events or conditions
specified in Section 10 hereof.
          The term “Guarantor” means each endorser, guarantor and surety of this
Note or the Obligations evidenced hereby and any person who is primarily or
secondarily liable, in whole or in part, for the repayment of the Obligations or
any portion thereof (including without limitation Delek US Holdings, Inc.), any
person who has granted security for the repayment of the Obligations, together
with such person’s heirs, personal representatives, successors and assigns.
          The term “Indebtedness” shall mean all items of indebtedness,
obligation or liability, whether matured or unmatured, liquidated or
unliquidated, funded or unfunded, direct

2



--------------------------------------------------------------------------------



 



or contingent, joint or several, which would properly be included in the
liability section of a balance sheet or in a footnote to a financial statement
in accordance with generally accepted accounting principles, and shall also
include (a) all indebtedness guaranteed, directly or indirectly in any manner,
or endorsed (other than for collection or deposit in the ordinary course of
business) or sold with recourse (b) all indebtedness in effect guaranteed,
directly or indirectly, through agreements, contingent or otherwise, and (c) all
indebtedness secured by (or for which the holder of such indebtedness has a
right, contingent or otherwise, to be secured by) any mortgage, deed of trust,
pledge, assignment, lien, security interest or other charge or encumbrance upon
property owned or acquired subject thereto, whether or not the liabilities
secured thereby have been assumed or guaranteed.
          The term “Interest Period” means:
          (a) initially, the period commencing on the date the Loan is made and
ending March 31, 2009; and
          (b) each Interest Period thereafter shall commence on the day
immediately following the expiration of the preceding Interest Period and end
three (3) months thereafter, provided, however, that all of the foregoing
provisions relating to Interest Periods are subject to the following:
          (i) if any Interest Period would otherwise end on a day which is not a
Business Day, the Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month, in which event such Interest Period shall
end on the immediately preceding Business Day; and
          (ii) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.
          The term “LIBOR” shall mean with respect to a specific Interest
Period, the rate per annum as quoted on telerate page 3750 at 11:00 a.m. London
time on the day that is two (2) Business Days prior to the beginning of such
Interest Period.
          The term “Loan Documents” shall mean this Note or any other document,
instrument or agreement and any amendments thereto, evidencing or securing the
Obligations, or now or at any time hereafter executed, delivered or recorded in
connection with the Obligations, , all as amended, restated, extended, renewed,
supplemented, modified or replaced from time to time.
          The term “Maturity Date” shall mean December 31, 2011.
          The term “Note” shall mean this Term Loan Note.
          The term “Obligations” shall mean all existing and future debts,
liabilities and obligations of every kind or nature at any time owing by the
Borrower to the Bank, whether

3



--------------------------------------------------------------------------------



 



under this Note or under any other existing or future instrument, document or
agreement, between the Borrower and the Bank, whether joint or several, related
or unrelated, primary or secondary, matured or contingent, due or to become due,
including, without limitation, the debts, liabilities and obligations in respect
of this Note and any extensions, modifications, substitutions, increases and
renewals thereof. Without limiting the generality of the foregoing, Obligations
shall include any other loan, advances or extension of credit, under any
existing or future loan agreement, promissory note, or other instrument,
document or agreement between the Borrower and the Bank.
          The term “Obligor” shall mean individually and collectively the
Borrower, each endorser and surety of this Note, any person who is primarily or
secondarily liable for the repayment of this Note or any portion thereof
(including, without limitation each Guarantor) any person who has granted
security for the repayment of the Note, together with such person’s heirs,
personal representatives, successors and assigns.
     7. Repayment Extension. If any payment of principal or interest shall be
due on day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of the payment of interest.
     8. Late Charge. The Borrower shall pay a late charge (the “Late Charge”)
equal to five (5%) percent of the payment then due, if any such payment in whole
or in part is not received by the Bank within ten (10) days after its due date.
The Late Charge shall be payable together with the next payment due hereunder
or, at the Bank’s option, upon demand by the Bank, provided, however, that if
any such late charge is not recognized as liquidated damages for such
delinquency, and is deemed to be interest in excess of the amount permitted by
applicable law, the Bank shall be entitled to collect a late charge only at the
highest rate permitted by law, and any payment actually collected by the Bank in
excess of such lawful amount shall be deemed a payment in reduction of the
principal sum then outstanding, and shall be so applied.
     9. Prepayment. This Note may be prepaid in whole or in part at any time,
without prior notice, provided that each prepayment shall be accompanied by
payment of all unpaid costs, fees expenses and late charges, if any, which are
due plus all accrued interest due as of the date of such prepayment.
     10. Representations and Warranties. Borrower represents and warrants to
Bank that:
          Existence and Qualification; Power — Borrower is a corporation or
limited liability company duly formed, validly existing and in good standing
under the laws of the state of its organization. Borrower is duly qualified or
registered to transact business and is in good standing in each jurisdiction in
which the conduct of its business or the ownership or leasing of its properties
makes such qualification or registration necessary. Borrower has all requisite
corporate power and/or other authority to conduct its business, to own and lease
its properties and to execute and deliver this Note and each Loan Document to
which it is a party and to perform its Obligations;
          Compliance with Laws — Borrower is in compliance with all laws,
regulations and other legal requirements applicable to its business, has
obtained all authorizations, consents,

4



--------------------------------------------------------------------------------



 



approvals, orders, licenses and permits applicable to its business, and has
accomplished (or obtained exemptions from) all filings, registrations and
qualifications that are necessary for the transaction of its business, except as
would otherwise not have a Material Adverse Effect on Borrower;
          Authority; Compliance With Other Agreements and Instruments — The
execution, delivery and performance by Borrower of this Note and the other Loan
Documents to which it is a party has been duly authorized by all necessary
corporate, partnership or membership action, as applicable, and does not and
will not: (i) require any consent or approval not heretofore obtained of any
manager, director, stockholder, member, partner, security holder or creditor of
such party; (ii) violate or conflict with any provision of Borrower’s
partnership agreement, articles of organization, operating agreement, articles
of incorporation, charter, by-laws or other comparable instruments; or
(iii) result in a breach by Borrower or constitute a default by Borrower under,
or cause or permit the acceleration of any obligation owed under, any indenture
or loan or credit agreement or any other contractual obligation to which
Borrower is a party or by which Borrower or any of its property is bound or
affected;
          Financial Statements — the financial statements of Borrower previously
furnished to Bank are complete and correct and fairly represent the financial
condition of Borrower through, and as of the end of, such fiscal period, and the
result of Borrower’s operations as of the end of the most recent fiscal quarter
reflect no material adverse change in the financial condition of Borrower;
          No Default — no event has occurred and no event is continuing which
with the giving of notice or the lapse of time or both would constitute an Event
of Default;
          Representations and Warranties — Borrower hereby affirms that as of
the date hereofall representations and warranties contained herein, or the other
Loan Documents, shall be true and correct and of full force and effect.
          Regulations T, U and X; Investment Company Act — no part of the
proceeds of the Loan will be used to purchase or carry, or to extend credit to
others for the purpose of purchasing or carrying, any margin stock within the
meaning of Regulations T, U or X of the Board of Governors of the Federal
Reserve System. Borrower is not or is not required to be registered as an
“investment company” under the Investment Company Act of 1940; and
          Patriot Act Compliance — Borrower is not involved in any activity,
directly or indirectly, which would constitute a violation of applicable laws
concerning money laundering, the funding of terrorism or similar activities. No
part of the proceeds of the Loan will be used to fund activities which would
constitute a violation of the United States Bank Secrecy Act, the United States
Money Laundering Control Act of 1986, the United States International Money
Laundering Abatement and Anti-terrorist Financing Act of 2001.
     11. Events of Default. The occurrence of any one or more of the following
events shall constitute an “Event of Default” under this Note:
          Payments — if any Borrower, or any other Obligor, fails to make any
payment of principal or interest under this Note when such payment is due and
payable; or

5



--------------------------------------------------------------------------------



 



          Other Charges — if any Borrower, or any other Obligor, fails to pay
any other charges, fees, expenses or other monetary obligations owing to Bank
arising out of or incurred in connection with this Note within five (5) Business
Days after the date such payment is due and payable; or
          Particular Covenant Defaults — if any Borrower fails to perform,
comply with or observe any covenant or undertaking contained in any Loan
Document and such failure continues for thirty (30) days after Bank delivers
notice to Borrower of such failure to Borrower; or
          Financial Information — if any statement, report, financial statement,
or certificate made or delivered by any Borrower, or any other Obligor, to Bank
is not true and correct in all material respect when made or delivered; or
          Warranties or Representations — if any warranty, representation or
other statement by or on behalf of any Borrower contained in or pursuant to this
Note, the other Loan Documents or in any document, agreement or instrument
furnished in compliance with, relating to, or in reference to this Note, is
false, erroneous, or misleading in any material respect when made; or
          Agreements with Others — (i) if Borrower shall default beyond any
grace period in the payment of principal of or interest on any Indebtedness of
Borrower in excess of $10 million in principal amount; or (ii) if Borrower
otherwise defaults under the terms of any such Indebtedness in excess of
$10 million in principal amount if the effect of such default is to cause the
holder of such Indebtedness to accelerate the payment of Borrower’s obligations,
which are the subject thereof, prior to the maturity date or prior to the
regularly scheduled date of payment; or
          Other Agreements with Bank — if Borrower breaches or violates the
terms of, or if a default occurs under, any other existing or future agreement
(related or unrelated) (including, without limitation, the other Loan Documents)
between Borrower and the Bank and such breach, violation or default remains
uncured; or
          Judgments — if any final, non-appealable, judgment for the payment of
money in excess of $20 million (i) which is not fully and unconditionally
covered by insurance or (ii) for which Borrower has not established a cash or
cash equivalent reserve in the full amount of such judgment, shall be rendered
by a court of record against Borrower and such judgment shall continue
unsatisfied and in effect for a period of thirty (30) consecutive days without
being vacated, discharged, satisfied, stayed or bonded pending appeal; or
          Assignment for Benefit of Creditors, etc. — if Borrower makes or
proposes in writing, an assignment for the benefit of creditors generally,
offers a composition or extension to creditors, or makes or sends notice of an
intended bulk sale of any business or assets now or hereafter owned or conducted
by Borrower; or
          Bankruptcy, Dissolution, etc. — upon the commencement of any action
for the dissolution or liquidation of Borrower, or the commencement of any
proceeding to avoid any transaction entered into by Borrower, or the
commencement of any case or proceeding for

6



--------------------------------------------------------------------------------



 



reorganization or liquidation of Borrower’s debts under the Bankruptcy Code or
any other state or federal law, now or hereafter enacted for the relief of
debtors, whether instituted by or against any Borrower; provided however, that
such Borrower shall have twenty (20) Business Days to obtain the dismissal or
discharge of involuntary proceedings filed against it, it being understood that
during such twenty (20) Business Day period, Bank may seek adequate protection
in any bankruptcy proceeding; or
          Receiver — upon the appointment of a receiver, liquidator, custodian,
trustee or similar official or fiduciary for Borrower or for Borrower’s
property; or
          Execution Process, etc. — the issuance of any execution or distraint
process against any property of Borrower; or
          Termination of Business — if Borrower permanently discontinues any
material portion of its business operations as presently conducted; or
          Investigations — any indication or evidence received by Bank that
reasonably leads it to believe Borrower may have directly or indirectly been
engaged in any type of activity which, would be reasonably likely to result in
the forfeiture of any material property of Borrower to any governmental entity,
federal, state or local; or
          Liens — if any lien in favor of Bank shall cease to be valid,
enforceable and perfected and prior to all other liens other than permitted
liens; or
          Concealment/Removal of Property — if Borrower, or any other Obligor,
conceals, removes or permits to be concealed or removed any part of such
Borrower’s property with intent to hinder, delay, or defraud any of its
creditors; or
          Fraudulent Conveyance — the making or suffering by Borrower, or any
other Obligor, of a transfer of any property, which is fraudulent under the law
of any applicable jurisdiction; or
          Material Adverse Effect — if there is any change in Borrower’s
financial condition which, in Bank’s reasonable opinion, has or would be
reasonably likely to have a material adverse effect with respect to (a) the
assets, properties, financial condition, credit worthiness, business prospects,
material agreements or results of business operations of Borrower, or
(b) Borrower’s ability to pay the Obligations in accordance with the terms
hereof, or (c) the validity or enforceability of this Note or any of the other
Loan Documents or the rights and remedies of Bank hereunder or thereunder.
     12. Rights and Remedies upon Default. Upon and after the occurrence of an
Event of Default hereunder, the Bank, in the Bank’s sole discretion and without
notice or demand to Borrower or any other Obligor, may: (a) declare the entire
outstanding principal balance of this Note, together with all accrued interest
and all other sums due under this Note to be immediately due and payable, and
the same shall thereupon become immediately due and payable without presentment,
demand or notice, which are hereby expressly waived; (b) exercise its right of
set-off against any money, funds, credits or other property of any nature
whatsoever of Borrower now or at any time hereafter in the possession of, in
transit to or from, under the control or

7



--------------------------------------------------------------------------------



 



custody of, or on deposit with, the Bank or any affiliate of the Bank in any
capacity whatsoever, including without limitation, any balance of any deposit
account and any credits with the Bank or any affiliate of the Bank;
(c) terminate any outstanding commitments of the Bank to Borrower or any
Obligor; and (d) exercise any or all rights, powers, and remedies provided for
in the Loan Documents or now or hereafter existing at law, in equity, by statute
or otherwise.
     13. Remedies Cumulative. Each right, power and remedy of the Bank
hereunder, under the other Loan Documents or now or hereafter existing at law,
in equity, by statute or otherwise shall be cumulative and concurrent, and the
exercise or the beginning of the exercise of any one or more of them shall not
preclude the simultaneous or later exercise by the Bank of any or all such other
rights, powers or remedies. No failure or delay by the Bank to insist upon the
strict performance of any one or more provisions of this Note or of the Loan
Documents or to exercise any right, power or remedy consequent upon a breach
thereof or a default hereunder shall constitute a waiver thereof, or preclude
the Bank from exercising any such other rights, powers or remedy. By accepting
full or partial payment after the due date of any amount of principal or
interest on this Note, or other amounts payable on demand, the Bank shall not be
deemed to have waived the right either to require prompt payment when due and
payable of all other amounts of principal or interest on this Note or other
amounts payable on demand, or to exercise any rights and remedies available to
is in order to collect all such other amounts due and payable under this Note.
     14. Collection Expenses. If this Note is placed in the hands of an attorney
for collection following the occurrence of an Event of Default hereunder, the
Borrower agrees to pay to the Bank upon demand costs and expenses, including all
attorney’s fees and court costs, paid or incurred by the Bank in connection with
the enforcement or collection of this Note (whether or not any action has been
commenced by the Bank to enforce or collect this Note) or in successfully
defending any counterclaim or other legal proceeding brought by the Borrower
contesting the Bank’s right collect the outstanding principal balance of this
Note. The obligation of the Borrower to pay all such costs and expenses shall
not be merged into any judgment by confession against the Borrower. All of such
costs and expenses shall bear interest at the higher of the rate of interest
provided herein or Default Interest Rate provided herein, from the date of
payment by the Bank until repaid in full.
     15. Interest Rate after Judgment. If judgment is entered against the
Borrower on this Note, the amount of the judgment entered (which may include
principal, interest, fees and costs) shall bear interest at the higher of
(i) the legal rate of interest then applicable to judgments in the jurisdiction
in which judgment was entered or, (ii) if otherwise permitted by applicable law,
the Default Interest Rate provided herein.
     16. Maximum Rate of Interest. Notwithstanding any provision of this Note or
the Loan Documents to the contrary, the Borrower shall not be obligated to pay
interest pursuant to this Note in excess of the maximum rate of interest
permitted by the laws of any state determined to govern this Note or the laws of
the United States applicable to loans in such state. If any provisions of this
Note shall ever be construed to require the payment of any amount of interest in
excess of that permitted by applicable law, then the interest to be paid
pursuant to this Note shall be held subject to reduction to the amount allowed
under applicable law and any sums paid in excess of the interest rate allowed by
law shall be applied in reduction of the principal balance outstanding pursuant
to this Note. Borrower acknowledges that the laws of the State of New

8



--------------------------------------------------------------------------------



 



York will govern the maximum rate of interest that it is permissible for the
Bank to charge the Borrower pursuant to this Note.
     17. Certain Waivers by the Borrower. Borrower waives demand, presentment,
protest and notice of demand, of non-payment, of dishonor, and of protest of
this Note. The Bank, without notice to or further consent of Borrower or any
other Obligor and without in any respect compromising, impairing, releasing,
lessening or affecting the obligations of Borrower hereunder or under of the
Loan Documents, may: (a) release, surrender, waive, add, substitute, settle,
exchange, compromise, modify, extend or grant indulgences with respect to
(i) this Note, (ii) any of the Loan Documents, and/or (iii) all or any part of
any collateral or security for this Note; and/or (iv) any Obligor; (b) complete
any blank space in this Note according to the terms upon which the loan
evidenced hereby is made; and (c) grant any extension or other postponements of
the time of payment hereof.
     18. Choice of Law: Forum Selection: Consent to Jurisdiction. This Note
shall be governed by, construed and interpreted in accordance with the laws of
the State of New York (excluding the choice of law rules thereof). Each Borrower
hereby irrevocably submits to the jurisdiction of any New York state court or
federal court sitting in New York County, New York in any action or proceeding
arising out of or relating to this Note, and hereby irrevocably waives any
objection to the laying of venue of any such action or proceeding in any such
court and any claim that any such action or proceeding has been brought in an
inconvenient forum. A final judgment in any such action or proceeding shall be
conclusive and may be enforced in any other jurisdiction by suit on the judgment
or in any other manner provided by law.
     19. Subsequent Holders. In the event that any holder of this Note transfers
this Note for value, Borrower agrees that except with respect to a subsequent
holder with actual knowledge of a claim or defense, no subsequent holder of this
Note shall be subject to any claims or defenses which Borrower may have against
a prior holder (which claims or defenses are not waived as to prior holder), all
of which are waived as to the subsequent holder, and that all such subsequent
holders shall have all of the rights of a holder in due course with respect to
Borrower even though the subsequent holder may not qualify, under applicable
law, absent this paragraph, as a holder in due course.
     20. Invalidity of Any Part. If any provision or part of any provision of
this Note shall for any reason be held invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision (or any remaining part of any provision) of this Note, and this
Note shall be construed as if such invalid, illegal or unenforceable provision
(or part thereof) had never been contained in this Note, but only to the extent
of its invalidity, illegality, or unenforceability. In any event, if any such
provision pertains to the repayment of the Obligations evidenced by this Note,
then and in such event, at the Bank’s option, the outstanding principal balance
of this Note, together with all accrued and unpaid interest thereon, shall
become immediately due and payable.
     21. WAIVER OF JURY TRIAL. BORROWER HEREBY (i) COVENANTS AND AGREES NOT TO
ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY A JURY, AND (ii) WAIVES
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO WHICH THE BANK AND BORROWER MAY BE
PARTIES ARISING OUT OF, IN CONNECTION WITH OR IN ANY WAY PERTAINING TO

9



--------------------------------------------------------------------------------



 



THIS NOTE, ANY OF THE LOAN DOCUMENTS AND/OR ANY TRANSACTIONS, OCCURRENCES,
COMMUNICATIONS, OR UNDERSTANDINGS (OR THE LACK OF ANY OF THE FOREGOING) RELATING
IN ANY WAY TO THE BORROWER-BANK RELATIONSHIP BETWEEN THE PARTIES. IT IS
UNDERSTOOD AND AGREED THAT THIS WAIVER CONSTITUTES A WAIVER OF TRIAL BY JURY OF
ALL CLAIMS AGAINST ALL PARTIES TO SUCH ACTIONS OR PROCEEDINGS, INCLUDING CLAIMS
AGAINST PARTIES WHO ARE NOT PARTIES TO THIS NOTE. THIS WAIVER OF JURY TRIAL IS
SEPARATELY GIVEN, KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE BY BORROWER AND
BORROWER HEREBY AGREES THAT NO REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE
BY ANY INDIVIDUAL TO INDUCE THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY MODIFY
OR NULLIFY ITS EFFECT. THE BANK IS HEREBY AUTHORIZED TO SUBMIT THIS NOTE TO ANY
COURT HAVING JURISDICTION OVER THE SUBJECT MATTER AND BORROWER SO AS TO SERVE AS
CONCLUSIVE EVIDENCE OF SUCH WAIVER OF RIGHT TO TRIAL BY JURY. BORROWER
REPRESENTS AND WARRANTS THAT IT HAS BEEN REPRESENTED IN THE SIGNING OF THIS NOTE
AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, SELECTED OF ITS
OWN FREE WILL, AND/OR THAT IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER
WITH COUNSEL.
     22. Waiver of Defenses, Counterclaims, etc. Borrower hereby waives, in any
litigation (whether or not arising out of or related to this note or any other
obligation or liabilities to the bank) in which Borrower and the Bank shall be
adverse parties, the right to interpose any defense, set-off or counterclaim of
any nature or description.
     23. Prior Note(s). This Note amends, replaces, restates and relates back to
the Promissory Collateral Note dated May 23, 2006 in the principal amount of
$30,000,000.00 (“Prior Note”), and all sums outstanding under the Prior Note
shall be deemed outstanding under this Note as of the date hereof and in the
amounts set forth on the Bank’s records.
     24. Indemnification. The Borrower agrees: (i) to pay and reimburse Bank for
all of its reasonable and documented out-of-pocket costs and expenses incurred
in connection with the preparation and execution of, and any amendment,
supplement or modification to, this Note and the other Loan Documents, and the
consummation and administration of the transactions contemplated hereby and
thereby, including the reasonable fees, disbursements and other charges of
external counsel, (ii) to pay and reimburse Bank for reasonable and documented
out-of-pocket costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Note, Loan Documents and any such other
documents, including the reasonable fees, disbursements and other charges of its
external counsel, (iii) to pay, indemnify and hold harmless the Bank and its
directors, officers and agents (each, an “Indemnified Party” and collectively,
“Indemnified Parties”) from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever, including reasonable
and documented fees, disbursements and other charges of external counsel for all
Indemnified Parties in connection with the execution, delivery, enforcement,
performance and administration of this Note or the Loan Documents and any such
other documents or the use of the proceeds thereof, including any of the
foregoing relating to the violation of, noncompliance with or liability
applicable to the operations of the Borrower, any of

10



--------------------------------------------------------------------------------



 



its subsidiaries; provided that the Borrower shall have no obligation hereunder
to any Indemnified Party with respect to damages caused directly by the
negligence or misconduct of such Indemnified Party.
     25. Miscellaneous. Time is of the essence under this Note. The paragraph
headings of this Note are for convenience only, and shall not limit or otherwise
affect any of the terms hereof. This Note and the other Loan Documents, if any,
constitute the entire agreement between the parties with respect to their
subject matter and supersede all prior letters, representations, or agreements,
oral or written, with respect thereto. No modification, release, or waiver of
this Note shall be deemed to be made by the Bank unless in writing signed by the
Bank, and each such waiver, if any, shall apply only with respect to the
specific instance involved. No course of dealing or conduct shall be effective
to modify, release or waive any provisions of this Note or any of the other Loan
Documents. This Note shall inure to the benefit of and be enforceable by the
Bank and the Bank’s successors and assigns and any other person to whom the Bank
may grant an interest in the obligations evidenced by this Note and shall be
binding upon and enforceable against the Borrower and the Borrower’s successors
and assigns. Whenever used herein, the singular number shall include the plural,
the plural the singular, and the use of the masculine, feminine, or neuter
gender shall include all genders. This Note may be executed in any number of
counterparts, all of which, when taken together shall constitute one Note.
     IN WITNESS WHEREOF, the parties hereto have duly executed this Note on the
date first written above.

            BORROWER:

Delek Finance, Inc.
      By:   /s/ Edward Morgan         Name:   Edward Morgan        Title:   CFO 
               /s/ Gregory A. Intemann         Name:   Gregory A. Intemann     
  Title:   Treasurer     

11